DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–5, 7, 9, 10, 12, 13 and 15 are rejected under 35 U.S.C. § 102(a) as being anticipated by US Patent Application Publication 2016/0345107 (published 24 November 2016) (“Van Dijk”).
Claim 1 is drawn to “a method.” The following table illustrates the correspondence between the claimed method and the Van Dijk reference.
Claim 1
The Van Dijk Reference
“1. A method comprising:
The Van Dijk reference describes a method for the advanced management of an implantable sound system. Van Dijk at Abs., FIG.13.
“providing an acoustic prosthesis comprising an assembly implanted 
Id. at ¶¶ 31, 157, 158, FIGs.1, 13. In one embodiment, implant 400’’ includes an implanted microphone 412 and an implanted motion sensor 470. Id.

“storing the acoustic sensitivity function in a storage device of the implanted assembly;
Van Dijk describes providing and storing an acoustic sensitivity function of microphone 412. For example, Van Dijk calibrates and equalizes microphone 412 through a filter 450’ to match the response of an external microphone 427. Id. at ¶¶ 113–142, FIGs.11E, 11F, 11G, 14, 157, 158. This requires at a minimum measuring the responses of both microphones to a common sound source, comparing the responses to determine how to filter the output of microphone 412 to match the output of microphone 427 and converting the comparison result into a set of coefficients stored and used by filter 450’. Id.
“generating a vibration response function of the acoustic transducer to vibrations having a second range of frequencies,
Van Dijk also describes generating a vibration response function of microphone 412 and storing it. In particular, Van Dijk describes a control unit 440 that adaptively controls filter 450 to generate and update the vibration response of microphone 412 based on a reference signal provided by accelerometer 470 and an error signal provided by adder 430. Id. at ¶¶ 51–53, FIGs.3B, 13. Filter 450 stores the updated response as a set of filter coefficients. Id.
“wherein generating the vibration response function comprises:
applying vibrations having the second range of frequencies to the implanted assembly;
Id. at ¶ 52.
measuring transducer output signals from the acoustic transducer while applying the vibrations;
“measuring sensor output signals from the motion sensor while applying the vibrations; and
Internal microphone 412 and accelerometer 470 generate output signals, which are then measured by control circuit 440 over any of paths 1, 2, 4 and 5. Id. ¶ 52, FIGs.3B, 13.
“in response to the transducer output signals and the sensor output signals, calculating the vibration response function across the second range of frequencies; and
Van Dijk further describes using the measured signals from microphone 412 and accelerometer 470 to calculate a vibration response function of microphone 412 with control circuit 440 and storing the result in filter 450. Id. at ¶¶ 51–53, FIG.3B. Specifically, circuit 440 updates the filter coefficients stored in filter 450 so that filter 450 approximates the vibration response function K that links applied vibration/acceleration to microphone 412. Id. at ¶ 51.
“storing the vibration response function in the storage device of the implanted assembly.”
Filter 450 stores the updated response as a set of filter coefficients. Id. at ¶¶ 52–53, FIGs.3B, 13.

Table 1
For the foregoing reasons, the Van Dijk reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein providing the acoustic sensitivity function of the acoustic transducer comprises:
“using a computer system, emitting the acoustic signals having the first range of frequencies and measuring an acoustic the acoustic signals 
“measuring a reference acoustic response function of a reference acoustic transducer to the acoustic signals 
“in response to the measured acoustic response function and the measured reference acoustic response function, generating the [[an]] acoustic sensitivity function of the acoustic transducer to the acoustic signals 
Claim 3 depends on claim 2 and further requires the following:
wherein measuring the acoustic response function and measuring the reference acoustic response function are performed sequentially.
Claim 4 depends on claim 2 and further requires the following:
wherein measuring the acoustic response function and measuring the reference acoustic response function are performed concurrently.
Claim 5 depends on claim 2 and further requires the following:
“wherein the acoustic sensitivity function is generated in response to a ratio of the measured reference acoustic response function and the measured acoustic response function.”
Similarly, Van Dijk describes using a computer system (e.g., smartphone or a personal computer) to generate a test signal and to measure the response of internal microphone 412 and external microphone 427. Van Dijk at ¶¶ 113, 119–123, 125, 127–128, FIG.11. Van Dijk describes measuring the responses concurrently or consecutively. Id. at ¶ 120. Van Dijk also describes determining a ratio between the two microphones’ responses. Id. at ¶¶ 135–138, FIGs.11E, 11F, 11G (describing a logarithmic comparison 
Claim 7 depends on claim 1 and further requires the following:
“wherein storing the vibration response function comprises storing the vibration response function as a reference vibration response function of the acoustic transducer.”
Similarly, Van Dijk stores a vibration response function in filter 450, which is then used as a reference for generating a vibration cancellation signal. Van Dijk at ¶¶ 52, 70, 78, 79, FIG.13. For the foregoing reasons, the Van Dijk reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“further comprising generating the acoustic signals using a speaker positioned externally to the recipient.”
Van Dijk likewise describes using an external speaker to generate a sound for deriving the acoustic response of internal microphone 412 and external microphone 427. Van Dijk at ¶¶ 127, 128. For the foregoing reasons, the Van Dijk reference anticipates all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“further comprising, in response to the acoustic sensitivity function, calibrating gain circuitry of the implanted assembly, the gain circuitry configured to receive output signals from the acoustic transducer and to apply a gain to the output signals to generate assembly output signals.”
Van Dijk similarly describes a filter 450’ that adjusts the gain applied to signals from internal microphone 412 so the response of microphone 412 matches the response of external microphone 427. Van Dijk at ¶¶ 112–128, 
Claim 12 depends on claim 1 and further requires the following:
“wherein the vibration response function is proportional to a ratio of the transducer output signals and the sensor output signals.”
Van Dijk further teaches setting the vibration response function to accommodate the ratio of microphone output response to motion sensor output response. Van Dijk at ¶ 50. For the foregoing reasons, the Van Dijk reference anticipates all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein the acoustic prosthesis comprises a middle ear implant utilizing a totally implantable actuator and the vibrations are generated by the actuator.”
Van Dijk describes embodying implanted system 100/400 as a middle ear implant that vibrates the middle ear, such that filter 450 generates and stores a vibration response in response to vibrations generated by a middle ear actuator. See Van Dijk at ¶¶ 52, 156, FIG.13. For the foregoing reasons, the Van Dijk reference anticipates all limitations of the claim.
Claim 15 depends on claim 14 and further requires the following:
“wherein the acoustic prosthesis comprises a cochlear implant and the vibrations are generated by the recipient.”
Van Dijk describes embodying implanted system 100/400 as a cochlear implant, such that filter 450 generates and stores a vibration response in response to vibrations generated by the user moving (i.e., body noise signals). See Van Dijk at ¶¶ 31, 52, FIG.13. For the foregoing reasons, the Van Dijk reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2016/0345107 (published 24 November 2016) (“Van Dijk”) and US Patent Application Publication 2014/0010379 (published 09 January 2014) (“Wellman”).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Van Dijk and US Patent Application Publication 2006/0155346 (published 13 July 2006) (“Miller”).
Claim 6 depends on claim 2 and further requires the following:
“further comprising measuring noise floor levels for the acoustic response function and the reference acoustic response function while the acoustic transducer and the reference acoustic transducer are not exposed to acoustic signals generated externally to the recipient.”
The Van Dijk reference does not describe measuring the noise floor levels of microphones 412 and 427 during the microphone calibration process that involves measuring each microphone’s transfer function in response to a test signal. However, the combination of the Van Dijk and the Wellman Id. The process is repeated until the signal-to-noise ratio (SNR) between the averaged test signal response measurements and the noise floor exceeds a set amount, such as 20 dB. Id. This process naturally requires a noise floor measurement—i.e., a measurement taken during a silent interval where no test signals are being generated. See id. Van Dijk teaches that this process enhances the test measurements and minimizes the influence of noise. Id. Accordingly, it would have been obvious for one of ordinary skill in the art to perform the claimed noise floor level measurements as part of Van Dijk’s microphone calibration process. For the foregoing reasons, the combination of the Van Dijk and the Wellman references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the acoustic signals having the first range of frequencies comprise white noise.”
The Van Dijk reference describes issuing a test signal and recording the frequency response of microphones 412 and 427. Van Dijk at ¶¶ 113–144, 
Claim 14 depends on claim 13 and further requires the following:
“wherein the vibrations include maximum length sequence (MLS) noise.”
The Van Dijk reference describes issuing a test signal and recording the vibration response of internal microphone 412 and external microphone 427. Van Dijk at ¶¶ 113–144, FIGs.11E, 11F, 11G. Van Dijk also describes determining a transfer function (e.g., a feedback path) between a mechanical actuator, such as a middle ear actuator, and internal microphone 412. Id. at ¶¶ 52–53, FIGs.3B, 13. However, Van Dijk does not describe issuing a test signal for characterizing the feedback path transfer function between actuator x and internal microphone 412. The Miller reference further teaches and suggests facilitating the characterization of such a feedback path using MLS test signals that are injected into the system and observed in order to provide a model of the transfer function. Miller at ¶¶ 58–64, FIGs.3, 4. Accordingly, it would have been obvious to use MLS signals for initially See id. Van Dijk’s system would then continue to adapt the transfer function over time during operation. Van Dijk at ¶¶ 52–53, FIGs.3B, 13. For the foregoing reasons, the combination of the Van Dijk and the Miller references makes obvious all limitations of the claim.
Summary
Claims 1–10 and 12–15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 16–24 and 26–29 are allowable. Claims 16 and 24 are independent. Claims 17–23 depend from claim 16 and claims 26–29 depend from claim 24.
The Non-Final Office action (23 November 2021) indicated that claims 16–23 were allowable. The Non-Final Office action also indicated that claim 25 would be allowable if rewritten in independent form. Applicant has 
Response to Applicant’s Arguments
Applicant’s Reply (24 January 2022) has amended independent claim 1 to include the limitations of dependent claim 11. Applicant’s Reply at 10 further includes comments pertaining to the rejection of claim 11 in the Non-Final Office action. In particular, Applicant comments that the Van Dijk reference does not disclose, teach or suggest the limitations added to claim 1 from claim 11 since Van Dijk is silent concerning whether “a vibration response function” is generated, how it is generated and whether the function is stored in the implanted assembly.
The Van Dijk reference includes a controller 440 and a filter 450. Van Dijk at ¶¶ 52, 53, FIGs.3B, 13. During the application of acceleration/vibration to internal microphone 412 and internal accelerometer 470, controller 440 measures the signals generated by internal microphone 412 and internal accelerometer 470 (e.g., over paths 1, 2, 4 or 5). Id. Controller 440 then controls filter 450 to adaptively update its filter coefficients to approximate the linear process K, or vibration response function, that couples acceleration vibrations applied to microphone 412 and accelerometer 470. Id. at ¶ 51–53, FIGs.3A, 3B, 13. Accordingly, Van Dijk plainly describes the claimed limitations in question. For the foregoing 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/3/2022